SECOND AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT dated this 8th day of October, 2007, to the Fund Accounting Servicing Agreement dated as of August 15, 2005, as amended June 8, 2007, (the "Agreement"), is entered by and between Intrepid Capital Management Funds Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the Trust intends to create an additional fund and amend the fees; and WHEREAS, the parties desire to extend said Agreement to apply to the added fund and fees; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A and Exhibit B of the Agreement are hereby superseded and replaced with Exhibit A and Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. INTREPID CAPITAL MANAGEMENT U.S. BANCORP FUND SERVICES, LLC FUNDS TRUST By: /s/ Mark F. Travis By: /s/ Michael R. McVoy Name: Mark F. Travis Name: Michael R. McVoy Title:President / C.E.O. Title: Executive Vice President 1 Exhibit A to the Fund Accounting Servicing Agreement – Intrepid Capital Management Funds Trust Fund Names Separate Series of Intrepid Capital Management Trust Funds Name of Series Date Added Intrepid Capital Fund 08-10-2004 Intrepid Small Cap Fund 10-03-2005 Intrepid Income Fund 07-01-2007 Intrepid All Cap Fund on or about October 31, 2007 2
